Citation Nr: 0916499	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected protein S deficiency with 
hypercoagulable state deep vein thrombosis, left lower 
extremity, post phlebitic syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  


FINDING OF FACT

The Veteran's protein S deficiency with hypercoagulable state 
deep vein thrombosis, left lower extremity, post phlebitic 
syndrome is not manifested by persistent edema and stasis 
pigmentation or eczema.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for post phlebitic syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As stated above, the Veteran's service-connected protein S 
deficiency with hypercoagulable state multiple deep vein 
thrombosis, left lower extremity, post phelbitic syndrome 
left leg, is currently rated 20 percent disabling under 
Diagnostic Code 7121.  The Veteran contends that the current 
20 percent evaluation for her post-phlebitic syndrome does 
not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Records reveal that the Veteran was evaluated with post-
phlebitic syndrome in service.  A June 2005 rating decision 
granted service connection and assigned a 20 percent rating, 
effective March 2005, the day following the date of 
separation from active service.

Under Diagnostic Code 7121, which applies to the vascular 
system rather than the musculoskeletal system, a 20 percent 
evaluation requires persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  When the disability is 
manifested by persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted.  When there 
is persistent edema or subcutaneous induration, status 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation.  38 C.F.R. § 4.104.  

After careful review of the record, the Board finds that the 
evidence of record does not support a higher rating.  In 
order to receive a higher rating under Diagnostic Code 7121, 
the evidence must show persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, with or without 
intermittent ulceration.  

Service treatment records indicate that the Veteran was in 
excellent health until March 2004, when, upon delivery of her 
child, she was noted to have a vaginal wall hematoma which 
was evacuated surgically.  A few days later, she developed an 
extensive left thigh deep venous thrombosis, and workup 
demonstrated protein S deficiency, which had been previously 
undetected and non-manifested.  The Veteran was prescribed 
anti-coagulation drugs for six month, but developed another 
deep vein thrombosis, this time in the left calf.  In 
September 2004 she developed left external iliac deep venous 
thrombosis and was again hospitalized.  

Post-service outpatient treatment records from the VA 
indicate treatment for pain and swelling of the Veteran's 
left leg in July 2005.  Doppler studies of the leg from that 
visit indicated no evidence of any deep vein thrombosis.  In 
November 2005 treatment records show that the Veteran 
complained of chronic swelling of both legs, but no bruising 
was noted.  Other treatment records from March 2006 indicate 
similar treatment.  

The Veteran was afforded VA examinations in June 2005 and 
December 2006 in connection with her increased rating claim.  
During the June 2005 VA examination, the Veteran indicated 
that she has persistent swelling of the left leg, which is 
controlled somewhat by compression stockings, but worsens 
with dependency.  There is a minor dull pain in her leg 
diffusely, which worsens to a moderate discomfort when the 
leg is swollen.  The Veteran noted that she must elevate her 
leg intermittently, at least hourly to avoid increased 
swelling and pain, but noted that the pain does not require 
stronger medication.  Upon physical examination the examiner 
did not note any redness, swelling, effusion, warmth, 
patellar balottment or guarding of the legs.  Both legs were 
noted as stable.  The examiner did note that the left leg had 
an increased diameter compared to the right, with chronic 
mild edema which was not board-like.  No palpable cords or 
thombosed vessels were noted and no pain was noted with 
motion of joints, even upon repeated and resisted motion.  
The examiner's diagnosis was protein S deficiency with 
hypercoagulable state multiple deep vein thrombosis, left 
lower extremity post-phlebitic syndrome left leg.  

During the December 2006 VA examination the Veteran noted 
pain at a level of 5 to 7 out of 10 in the left calf area and 
aching discomfort throughout the left lower extremity 
proximal to the knee on a constant basis.  The Veteran stated 
that she was unable to do any exercise participation, which 
had contributed to about a 20 pound weight gain over the 
previous year.  The Veteran also reported being self-
sufficient, though at a slower pace and with limitation of 
activity such as vacuuming and exercise participation.  The 
examiner noted that the Veteran had thus far had about three 
recognizable and diagnosed deep venous thrombosis episodes in 
the left lower extremity.  There were no recorded embolic 
episodes.  The examiner determined that exercise and exertion 
were not precluded by the condition, but noted that there was 
diminished ambulation tolerance.  Symptoms were not 
completely relieved by elevation of the extremity, 
compression hosiery or other measures.  Upon physical 
examination the examiner noted that Homans sign was negative 
and that there was no ulceration and no palpable hardening 
for venous circulation in the left lower extremity.  
Additionally, there was no visible varicose veins, no stasis 
and no edema.  The examiner did note residuals of post-
phlebitic syndrome with pain in the left lower extremity.  
The diagnosis was post-phlebitic syndrome of the left lower 
extremity, due to hypercoagulability with recurrent episodes 
of multiple deep venous thromboses due to protein S 
deficiency.  

There is no further medical evidence of record pertinent to 
the Veteran's service-connected condition.  After considering 
all the evidence the Board has determined that a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
7121.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  However, there is no other diagnostic code 
that is appropriate for rating the Veteran's post-phlebitic 
syndrome.  As such, a higher rating is not appropriate under 
another applicable diagnostic code.  

The Board also finds that an extraschedular rating is not for 
consideration, since the evidence does not show that the 
Veteran's service-connected post-phlebitic syndrome presents 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  See 38 C.F.R. § 3.321 (2008).  The Veteran has 
not been frequently hospitalized for said disability.  While 
the record indicates that the Veteran is not working there is 
no objective medical evidence showing that post-phlebitic 
syndrome precludes work, and no evidence that it results in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

Furthermore, as mentioned above, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id at 
126.  Here, the Board finds that a 20 percent rating is 
applicable during the entire period contemplated by this 
appeal. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim for a rating in excess of 20 
percent for her post-phlebitic syndrome.  Accordingly, a 
higher evaluation is not established. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
post-phlebitic syndrome is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


